irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 c of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 c of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev -2014 catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosure notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under rc sec_501 c -no protest letter4038 rev catalog number fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state c date d association date june emolover number contact oerson number contact teleohone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 c of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 c of the code no for reasons given below facts you were formed as a corporation in the state of bon c to promote the development of the medical device industry and medical devices for underserved patients in orphan markets you are a membership_organization of qualified medical device professionals your board_of directors consists of three to five members together with your officers your mission is to facilitate meaningful innovations that improve care and or the cost of care for orphan markets that may otherwise be ignored or inappropriately resourced you are open to the broad spectrum of the medical device industry but you intend to focus on the needs of women and products used in rare diseases and conditions it is your belief that non-profit status will help you build the trust necessary to work with innovators and you will be better perceived by non-traditional capital investors to achieve your purpose you give free business counseling to medical product startup companies you educate inventors and medical device innovators on how to get new products to market that would not have a chance under the majority of current_distribution models you go on to say you are targeting technologies that help small market innovation not being addressed in the current market you have counseled several inventors and start_up medical device companies with a focus on un met medical needs the only relevant criterion in being able to receive free services is that the invention be related to health care or medical products the medical device market is highly regulated by the fda because of the high cost of obtaining market approval from the fda a lot of good products are not brought to the market you have reviewed several technologies that would add safety to medical devices but the distribution system would not support the new product because there were no disposable parts the medical device industry relies on disposable parts so sales reps are in constant contact with hospitals customers you are challenging this model by supporting product development that really helps the end users and patients not just the distributor specific examples of counseling including reaching out to the d to review and evaluate the inventions give guidance on patent protections and enter into license arrangements to the inventors could get a new technology to the market you also target technologies that help small markets that are not being addressed you will provide a niche service that directs the financial technical and market development for small market innovations you leverage your corporate status and expertise experience and relationships in the medical device industry you were established as a non-profit to facilitate and encourage financial participation that will be used in providing professional education programs for innovators and interested parties in the healthcare industry you also expect to receive revenue opportunities from products brought to market when you accept a project you will take ownership and assume the risk for the technical financial reimbursement and market development efforts your approach to the resources required for technical development is through a pay-it-forward model you assume there is typically some degree of excess capacity with contract r d contract manufacturing and main stream medical device companies your connections in the industry will enable you to identify vendors willing to invest time and resources on worthy projects with a mutually acceptable commitment for payment at a future date a similar approach for the quality and regulatory requirements will be used a strategy and plan for market execution under your direction for divesting to an interested company will be developed early in the process when the product is ready for market and revenue is established or a buyer is identified your development partners will be prioritized for reimbursement of incurred costs your agreement with the inventor will include some form of royalty tied to revenue their contribution to the development process and timing of settlement with partners participating in the product's development after settlements including royalties you intend to reinvest the remaining and ongoing proceeds into future idea development you will also provide modest compensation_for your principals any product selected will be thoroughly vetted for market need user acceptability and cost impact to the healthcare system related to the product value resources for product development patent and other legal regulatory pathway quality system development and manufacturing will be identified and engaged as required preliminarily a market assessment will be conducted to determine if you will source distribution or will identify a buyer for the technology if the company chooses to initially distribute the product you will identify independent sales resources and or companies that are interested in adding the new product to a complimentary product portfolio marketing may be a combined function of yourself and the distribution channel s chosen or it may be handled exclusively by you or exclusively by the channel s you may determine that licensing the technology or selling the technology to a company will provide the best overall value in these scenarios some or all of the product development regulatory quality and manufacturing responsibility may be transferred to the licensee or acquirer you propose to reimburse the product s inventor based on prevailing market for royalties which currently range from to of revenue or profit the inventor's contribution to product development or other expertise and the length of the negotiated royalty contract there are no other fees unless you are providing a service workshop or other such offering the cost of service offerings will vary based on content time and resources required costs for facilities and outside resources will be passed on at your cost costs for programs will include a nominal profit that will be reinvested into the company's projects you plan to advertise the products and services you offer you will have mailing lists and flyers for program content to advertise your services you will solicit and advertise for potential donation and communicate directly with interested parties you believe that through successful product development you can expand your outreach advertising to important resources if necessary you will advertise products to appropriate media such as convention exhibits product literature mailings and product videos to educate users there will be no distinguishing characteristics between sales of your devices versus those of other competing entities sales proceeds will be managed like any other business but your emphasis will be to put as much back into product development and service offerings development as possible sales will cover product development regulatory pathway costs quality systems development patent and legal expenses royalties cost to manufacture and distribute and nominal management stipends sales will be used to grow the educational seminars and additional research_and_development efforts on orphan products you may license your intellectual_property to generate additional revenue you will determine value using a discounted_cash_flow_method by evaluating the market size the ability to penetrate the market based on a percentage of growth to the market based on the navel product which will allow an approximate total value you will discount the total value to take into account sales and marketing risk time to market based on regulatory approval of fda strength of patents cost of goods and likelihood of success you will use experience in guiding you to a reasonable return on the investment you anticipate additional income from membership fees your expenses will be for network development rent marketing materials program management data management employees and office equipment law sec_501 c of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_501 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d i of the income_tax regulations provides that a scientific_organization as with other organizations described in sec_501 must be organized and operated in the public interest this means that organizations that primarily pursue business purposes or that serve substantial private interests are not entitled to exemption under sec_501 hence scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations such as the inspection of products or the designing of equipment reg c -1 d ii revrul_65_1 1965_1_cb_226 wl holds that an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and in connection therewith has the power to sell assign and grant licenses with respect to its copyrights trademarks trade_name or patent rights does not qualify for exemption from federal_income_tax under sec_501 c of the internal_revenue_code the successful development of such machinery is expected to ultimately result in reducing the cost of the particular crops to the public 148_f2d_14 d c the bureau has no shares of stock and no part of its earnings inures to the benefit of any private_shareholder_or_individual the bureau work serves primarily to promote ethical business practices nonetheless the supreme court held that since the activities of the bureau are motivated by a commercial purpose the organization does not operate exclusively for educational_purposes note also that business_leagues chambers_of_commerce and boards_of_trade are exempt from income_tax under sec_501 c of the code but are not charitable organizations as described in sec_501 c of the code 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 c of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 c exempt_organizations 72_tc_687 the court upheld the commissioner's denial of exemption under sec_501 c of the code the organization was organized to operate a pharmacy to sell drugs at discount prices to elderly and handicapped persons the court reasoned that the organization operated its business primarily for commercial purposes in competition with profit-making drug stores the mere fact that products sold by the organization were helpful to health did not necessarily entitle it to exemption under sec_501 c in reaching its conclusion in federation pharmacy services the court reasoned it is clear that petitioner's exclusive purpose for being its raison d'etre is to sell drugs an activity that is normally carried on by a commercial profitmaking enterprise it does not serve as an adjunct to a larger exempt entity it operates in the manner of an old-fashioned cooperative we fail to see how the fact that it happens to deal in drugs can convert it to a sec_501 c organization if it could be so converted then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health we do not believe that the law requires that any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption we have been cited no evidence that congress intended to exercise its grace in such an expansive manner 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center application of law you are not described in code sec_501 c because you are not operated exclusively for charitable and educational_purposes you do not meet the provisions of sec_1 c -1 a of the regulations and fail the operational_test per sec_1_501_c_3_-1 of the regulations more than an insubstantial part of your activities are devoted to a non-exempt purpose here the identification development promotion and sales of medical devices your activities support the development of medical devices through counseling advising companies you have indicated there are no limitations placed on who may receive these services in terms of a company's charitable qualifications you seek out vendors to invest resources in potential products take ownership for developing and pushing the product forward to market and identify buyers for the product you will advertise the product to expand your outreach increasing resources you have stated your products and sales will not differ from any competitor in the market and proceeds will be managed like any other business while portions of your activities involve education in the form of counseling to start-up businesses more than an insubstantial amount of your activities are devoted to non-exempt purposes under c also per sec_1 c -1 d i of the income_tax regulations you are not serving scientific purposes exempt under c in that you are primarily conducting activities that serve the private interests of businesses and development partners scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations such as the inspection of products or the designing of equipment you are similar to the organization in revrul_65_1 in that you are promoting the design and development of medical devices with any potential operators and will sell or grant rights to these devices similar to the ruling even though the intent was to generate machinery that would ultimately benefit the public the organization was still found to not be exempt due to the commercial operations undertaken while your products may have the public as the end user benefitting from lowered costs or better products etc your method of operations are not distinguishable from similar commercial operations and therefore do not qualify you are similar to the organization denied exemption in b s w group inc v commissioner more than an insubstantial amount of your activities constitute the conduct_of_a_trade_or_business ordinarily carried on by commercial ventures organized for profit you seek out resources such as vendors of products willing to invest time and resources for commitment to payment at a future time you will have development partners who will be reimbursed for incurred costs you intend on committing royalties once a product generates revenue products selected for development will be vetted for market need and user acceptability if you decide to distribute a product yourself you will identify sales resources or companies looking for new products in all these are indicative of practices that are commercial rather than charitable educational or scientific in nature further you intend on licensing products for revenue- the only other estimated source of funds being member contributions you are similar to the organization in airlie foundation in that the clientele or customer you intend on serving are not limited you will advertise your services products created will provide you with substantial income and you will be competing with other medical devices created and sold by outside commercial entities together these indicate a commercial nature and purpose your purpose is to develop and sell medical devices an activity that is normally carried on by a commercial profitmaking enterprise your primary purpose is not charitable or educational but commercial to develop products to put to market and sell the educational activity of advising companies you are working with is only to help bring a product to market further per federation pharmacy services merely serving the health industry does not immediately entitle an organization to exemption under c as held in the better business bureau case you are not exempt because you are motivated by a commercial purpose of sales to a niche market at a profit to you and the inventors who receive royalties therefore you do not operate exclusively for any c purposes conclusion you do not qualify for exemption under sec_501 c of the internal_revenue_code because you do not meet the operational_test you are serving primarily non-exempt purposes that are commercial in nature if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for deliverv service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication
